DETAILED ACTION
	This Office action is responsive to communication received 10/05/2021 – application papers received, including Power of Attorney and IDS; 12/14/2021 – IDS and Preliminary Amendment. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
This application is a CON of 16/874,428 05/14/2020 PAT 11167183 which is a CON of 16/058,845 08/08/2018 PAT 10688352 which is a CON of 15/254,999 09/01/2016 PAT 10076688 which is a CON of 15/087,002 03/31/2016 PAT 9914027 which claims benefit of 62/205,601 08/14/2015. 
Possible Status as Continuation-in-part
This application repeats a substantial portion of prior Application No. 16/874,428, filed 05/14/202, and adds disclosure not presented in the prior application. For example, this application adds limitations reciting “wherein the sole insert comprises a plurality of inflection points“ (claim 27), “wherein one or more of the plurality of ribs connects to the sole insert proximate to one or more of the plurality of inflection points” (claim 28), “wherein the sole insert comprises one or more concave portions and one or more convex portions” (claim 29), “wherein one or more of the plurality of ribs connects to the sole insert proximate to at least one of the one or more concave portions and at least one of the one or more convex portions” (claim 30), “wherein the sole insert comprises one or more concave portions and one or more convex portions” (claim 37), “wherein the sole insert comprises at least two concave portions and at least two convex portions” (claim 38), and “wherein one or more of the plurality of ribs connects to the sole insert proximate to at least one of the one or more concave portions and at least one of the one or more convex portions” (claim 39).  None of these features appear to be described in the parent application(s). 
Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Drawings
The drawings were received on 10/05/2021.  These drawings are acceptable for examination purposes only. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ”wherein the sole insert comprises a plurality of inflection points“ (claim 27), “wherein one or more of the plurality of ribs connects to the sole insert proximate to one or more of the plurality of inflection points” (claim 28), “wherein the sole insert comprises one or more concave portions and one or more convex portions” (claim 29), “wherein one or more of the plurality of ribs connects to the sole insert proximate to at least one of the one or more concave portions and at least one of the one or more convex portions” (claim 30), “the frame comprises a face opening” (claim 32); “wherein the sole insert comprises one or more concave portions and one or more convex portions” (claim 37), “wherein the sole insert comprises at least two concave portions and at least two convex portions” (claim 38), and “wherein one or more of the plurality of ribs connects to the sole insert proximate to at least one of the one or more concave portions and at least one of the one or more convex portions” (claim 39) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
It is noted that Figs. 24-26 show an undulating profile for the sole insert along with an identification of ribs and a recessed area.  Also, see paragraphs [0123]-[0125] in the specification. However, there is no way to clearly ascertain that Figs. 24-26 are detailing the features of claims 27-30 and 37-39.  
Regarding the features of claim 32, note that paragraph [095] of the specification states that the face opening is not shown. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification lacks proper antecedent basis for the language “wherein the sole insert comprises a plurality of inflection points“ (claim 27), “wherein one or more of the plurality of ribs connects to the sole insert proximate to one or more of the plurality of inflection points” (claim 28), “wherein the sole insert comprises one or more concave portions and one or more convex portions” (claim 29), “wherein one or more of the plurality of ribs connects to the sole insert proximate to at least one of the one or more concave portions and at least one of the one or more convex portions” (claim 30), “wherein the sole insert comprises one or more concave portions and one or more convex portions” (claim 37), “wherein the sole insert comprises at least two concave portions and at least two convex portions” (claim 38), and “wherein one or more of the plurality of ribs connects to the sole insert proximate to at least one of the one or more concave portions and at least one of the one or more convex portions” (claim 39). 

Information Disclosure Statement
The IDS, received 12/14/2021, includes a citation identified as Document Number 6,612,968, with an Issue Date of 9/2/2003, and a Patentee of Alvaro.  This document is titled “Equipment for Practicing Sport Fencing”.  The significance of this document with respect to the claimed invention is not readily understood.  Thus, this document has been “considered” only to the extent that the Document Number, Issue Date and Patentee agree with the information in the PTO records. 
Status of Claims
	Claims 1-20 have been canceled.
	Claims 21-40 remain pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23, 34, 36, and 40 are rejected under the judicially created doctrine of obviousness-type double patenting as unpatentable over claims 1-24 of USPN 10,076,688. For double patenting to exist as between the rejected claims and patent claims 1-24, it must be determined that the rejected claims are not patentably distinct from patent claims 1-24.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and patent claims 1-24 and, if so, whether those differences render the claims patentably distinct. 	
Specific to claims 21, 23, 34, 36 and 40,  it is clear that all the elements of instant claims 21, 23, 34, 36 and 40 are to be found in patent claims 1-24.   The difference between instant claims 21, 23, 34, 36 and 40 of the application and claims 1-24 of the patent lies in the fact that the patent claims include many more elements and are thus much more specific.  For example, the patent claims further require “a weight track made of an injection moldable material which is overmolded on the sole insert to create a sole insert unit, the weight track supporting one or more slideable weights selectively moveable within the weight track; the one or more slideable weights being secured by a fastener within the weight track to be adjustable in two or more positions in the weight track, the one or more weights being located on an external surface of the sole”.  Thus the invention of claims 1-24 of the patent is in effect a “species” of the “generic” invention of claims 21, 23, 34, 36 and 40.   It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 21, 23, 34, 36 and 40 are anticipated by claims 1-24 of the patent, claims 21, 23, 34, 36 and 40 are not patentably distinct from claims 1-24 of the patent.  
In addition, note the following comments: 
As to claim 21, see claims 1, 2, 8-15 and 19 of the ‘688 patent.  
As to claim 23, see claim 3 of the ‘688 patent. 
As to claim 34, see claims 1, 2, 8-15 and 19 of the ‘688 patent. 
As to claim 36, see claim 3 of the ‘688 patent.  
As to claim 40, see claim 20 of the ‘688 patent. 
Claims 27-30 and 37-39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of USPN 10,076,688 in view of Sargent (US PUBS 2011/0312437) and also in view of Morales (US PUBS 2020/0001146). 
As to claims 27-30 and 37-39, the claimed invention of the ‘688 patent lacks the features “wherein the sole insert comprises a plurality of inflection points“ (claim 27), “wherein one or more of the plurality of ribs connects to the sole insert proximate to one or more of the plurality of inflection points” (claim 28), “wherein the sole insert comprises one or more concave portions and one or more convex portions” (claim 29), “wherein one or more of the plurality of ribs connects to the sole insert proximate to at least one of the one or more concave portions and at least one of the one or more convex portions” (claim 30), “wherein the sole insert comprises one or more concave portions and one or more convex portions” (claim 37), “wherein the sole insert comprises at least two concave portions and at least two convex portions” (claim 38), and “wherein one or more of the plurality of ribs connects to the sole insert proximate to at least one of the one or more concave portions and at least one of the one or more convex portions” (claim 39).  Here, Morales shows it to be old in the art to provide a sole portion with at least one concave portion and with at least one convex portion and with at least one inflection point located at the transition between the concave and convex portions.  The curvature of the sole profile is intended to increase the flexure of the entire club head, which in turn increases the internal energy of the club head so that struck golf balls may travel farther.  See the abstract as well as paragraphs [0020, and 0052-0055] along with FIG. 4 in Morales.  In addition, Morales shows beams (elements 290; FIG. 5; paragraph [0086]) which may be considered to be ribs that connect to points proximate the inflection points, wherein the ribs help to partially stiffen and support the flexible sole.  In view of the publication to Morales, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed of the ‘688 patent by incorporating concave and convex portions on the sole for enhanced flexibility of the club head, wherein inflection points may be identified at the portions of the sole where a concave sole portion transitions to a convex sole portion, and vice-versa, and to further provide that the plurality of ribs, which have been incorporated via the Sargent teaching, are arranged to connect with the concave and convex portions for the purpose of added structural stability. 
As to the number of concave and convex portions (claim 38), such would have been considered an obvious design choice, as adding more concave and convex portions to the sole in the claimed club head of the ‘688 patent would have selectively had an effect on the flexibility of the sole and would simply have involved an obvious duplication of parts.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).  

 Claims 21, 23, 31, 34, 36, and 40 are rejected under the judicially created doctrine of obviousness-type double patenting as unpatentable over claims 1-20 of USPN 10,688,352. For double patenting to exist as between the rejected claims and patent claims 1-20, it must be determined that the rejected claims are not patentably distinct from patent claims 1-20.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and patent claims 1-24 and, if so, whether those differences render the claims patentably distinct. 	
Specific to claims 21, 23, 31, 34, 36 and 40,  it is clear that all the elements of instant claims 21, 23, 31, 34, 36 and 40 are to be found in patent claims 1-20.   The difference between instant claims 21, 23, 31, 34, 36 and 40 of the application and claims 1-20 of the patent lies in the fact that the patent claims include many more elements and are thus much more specific.  For example, the patent claims further require “a weight track for retaining one or more adjustable weights in different select positions along the weight track to facilitate adjustment of a center of gravity of the club head…such that the weight track is generally centrally located on the sole and extends generally in a front to back direction, the one or more adjustable weights being located on an exterior surface of the sole”.  Thus the invention of claims 1-20 of the patent is in effect a “species” of the “generic” invention of claims 21, 23, 31, 34, 36 and 40.   It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 21, 23, 31, 34, 36 and 40 are anticipated by claims 1-20 of the patent, claims 21, 23, 31, 34, 36 and 40 are not patentably distinct from claims 1-20 of the patent.  
In addition, note the following comments:
As to claim 21, see claim 19 of the ‘352 patent. 
As to claim 23, see claim 11 of the ‘352 patent.
As to claim 31, see claim 13 of the ‘352 patent. 
As to claim 34, see claims 19 of the ‘352 patent.
As to claim 36, see claim 11 of the ‘352 patent. 
As to claim 40, see claim 8 of the ‘352 patent. 
Claims 27-30 and 37-39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,688,352 in view of Sargent (US PUBS 2011/0312437) and also in view of Morales (US PUBS 2020/0001146). 
As to claims 27-30 and 37-39, the claimed invention of the ‘352 patent lacks the features “wherein the sole insert comprises a plurality of inflection points“ (claim 27), “wherein one or more of the plurality of ribs connects to the sole insert proximate to one or more of the plurality of inflection points” (claim 28), “wherein the sole insert comprises one or more concave portions and one or more convex portions” (claim 29), “wherein one or more of the plurality of ribs connects to the sole insert proximate to at least one of the one or more concave portions and at least one of the one or more convex portions” (claim 30), “wherein the sole insert comprises one or more concave portions and one or more convex portions” (claim 37), “wherein the sole insert comprises at least two concave portions and at least two convex portions” (claim 38), and “wherein one or more of the plurality of ribs connects to the sole insert proximate to at least one of the one or more concave portions and at least one of the one or more convex portions” (claim 39).  Here, Morales shows it to be old in the art to provide a sole portion with at least one concave portion and with at least one convex portion and with at least one inflection point located at the transition between the concave and convex portions.  The curvature of the sole profile is intended to increase the flexure of the entire club head, which in turn increases the internal energy of the club head so that struck golf balls may travel farther.  See the abstract as well as paragraphs [0020, and 0052-0055] along with FIG. 4 in Morales.  In addition, Morales shows beams (elements 290; FIG. 5; paragraph [0086]) which may be considered to be ribs that connect to points proximate the inflection points, wherein the ribs help to partially stiffen and support the flexible sole.  In view of the publication to Morales, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed of the ‘352 patent by incorporating concave and convex portions on the sole for enhanced flexibility of the club head, wherein inflection points may be identified at the portions of the sole where a concave sole portion transitions to a convex sole portion, and vice-versa, and to further provide that the plurality of ribs, which have been incorporated via the Sargent teaching, are arranged to connect with the concave and convex portions for the purpose of added structural stability. 
As to the number of concave and convex portions (claim 38), such would have been considered an obvious design choice, as adding more concave and convex portions to the sole in the claimed club head of the ‘352 patent would have selectively had an effect on the flexibility of the sole and would simply have involved an obvious duplication of parts.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).  

Claims 21-26, 31-36 and 40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPN 11,167,183 in view of Sargent (US PUBS 2011/0312437).  
The claims of the ‘183 patent share many features with the instant claims, including “a frame”, “a sole insert”, ‘a crown insert”, “a flight control technology (FCT) component”, “a sole recess”, “a sole insert comprises a surface area that covers at least 50% of the sole surface area”, “the sole insert comprises a thermoplastic composite material”, “a first weight”, and “a second weight”, “a face comprises a face opening and a face plate received in the face opening”, and “the face plate comprises a composite material”.  The claimed invention of the ‘183 patent also requires at least one rib.  Moreover, the claims of the ‘183 patent are, on one hand, more specific than the instant claims and further require “wherein the golf club head has a crown height as measured relative to a ground plane when the club head is in a normal address position, there is a first crown height at a face-to-crown transition region where the face connects to a crown of the club head near a front end of the frame, a second crown height at a crown-to-skirt transition region where the crown connects to a skirt of the golf club head near the aft end of the frame, and a maximum crown height located on the crown insert rearward of the first crown height and forward of the second crown height, and the maximum crown height is greater than both the first and second crown heights”. 
However, the claims of the ‘183 patent lack “a plurality of ribs extending in different directions along an internal surface of the sole insert” (claim 21) and “a plurality of ribs extending along an internal surface of the sole insert” (claim 34).  Here, Sargent shows it to be old in the art to provide a plurality of ribs (9060, 9062, 9064) to stabilize the sole portion and to provide desirable vibration and sound characteristics. See paragraph [00376] and FIGS. 81 and 84-86 in Sargent.  In view of the patent to Sargent, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘183 patent by including a plurality of ribs along the internal surface of the sole insert, wherein the ribs may extend in different directions, with there being a reasonable expectation of success that the ribs would have added structural integrity to the sole.  
Claims 27-30 and 37-39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPN 11,167,183 in view of Sargent (US PUBS 2011/0312437) and also in view of Morales (US PUBS 2020/0001146). 
As to claims 27-30 and 37-39, the claimed invention of the ‘183 patent lacks the features “wherein the sole insert comprises a plurality of inflection points“ (claim 27), “wherein one or more of the plurality of ribs connects to the sole insert proximate to one or more of the plurality of inflection points” (claim 28), “wherein the sole insert comprises one or more concave portions and one or more convex portions” (claim 29), “wherein one or more of the plurality of ribs connects to the sole insert proximate to at least one of the one or more concave portions and at least one of the one or more convex portions” (claim 30), “wherein the sole insert comprises one or more concave portions and one or more convex portions” (claim 37), “wherein the sole insert comprises at least two concave portions and at least two convex portions” (claim 38), and “wherein one or more of the plurality of ribs connects to the sole insert proximate to at least one of the one or more concave portions and at least one of the one or more convex portions” (claim 39).  Here, Morales shows it to be old in the art to provide a sole portion with at least one concave portion and with at least one convex portion and with at least one inflection point located at the transition between the concave and convex portions.  The curvature of the sole profile is intended to increase the flexure of the entire club head, which in turn increases the internal energy of the club head so that struck golf balls may travel farther.  See the abstract as well as paragraphs [0020, and 0052-0055] along with FIG. 4 in Morales.  In addition, Morales shows beams (elements 290; FIG. 5; paragraph [0086]) which may be considered to be ribs that connect to points proximate the inflection points, wherein the ribs help to partially stiffen and support the flexible sole.  In view of the publication to Morales, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed of the ‘183 patent by incorporating concave and convex portions on the sole for enhanced flexibility of the club head, wherein inflection points may be identified at the portions of the sole where a concave sole portion transitions to a convex sole portion, and vice-versa, and to further provide that the plurality of ribs, which have been incorporated via the Sargent teaching, are arranged to connect with the concave and convex portions for the purpose of added structural stability. 
As to the number of concave and convex portions (claim 38), such would have been considered an obvious design choice, as adding more concave and convex portions to the sole in the claimed club head of the ‘183 patent would have selectively had an effect on the flexibility of the sole and would simply have involved an obvious duplication of parts.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).  

Claims 21-26, 31-36 and 40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of USPN 11,331,547 in view of Sargent (US PUBS 2011/0312437).  
The claims of the ‘547 patent share many features with the instant claims, including “a frame”, “a sole insert”, ‘a crown insert”, “a flight control technology component”, “a sole recess”, “a first weight”, “a second weight”, “the sole insert comprises a thermoplastic composite material”, “a face opening”, “a face plate”, and “the face plate comprises a composite material”.  The claimed invention of the ‘547 patent also requires at least one rib.  Moreover, the claims of the ‘547 patent are, on one hand, more specific than the instant claims and further require there is “a first crown height at a face-to-crown transition region where the face connects to a crown of the club head near a front end of the frame, a second crown height at a crown-to-skirt transition region where the crown connects to a skirt of the golf club head near the aft end of the frame, and a maximum crown height located on the crown insert rearward of the first crown height and forward of the second crown height, the maximum crown height is greater than both the first and second crown heights, and the golf club head has a total club head mass between 190 grams and 210 grams, and a mass of the club head located above half of a peak crown height is less than or equal to 77 grams, and a percentage of the mass of the club head located above half of the peak crown height is less than or equal to 39% of the total club head mass of the golf club head”.  
However, on the other hand, the claims of the ‘547 patent lack “a plurality of ribs extending in different directions along an internal surface of the sole insert” (claim 21) and “a plurality of ribs extending along an internal surface of the sole insert” (claim 34).  Here, Sargent shows it to be old in the art to provide a plurality of ribs (9060, 9062, 9064) to stabilize the sole portion and provide desirable vibration and sound characteristics. See paragraph [00376] and FIGS. 81 and 84-86 in Sargent.  In view of the patent to Sargent, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘547 patent by including a plurality of ribs along the internal surface of the sole insert, wherein the ribs may extend in different directions, with there being a reasonable expectation of success that the ribs would have added structural integrity to the sole.  
Claims 27-30 and 37-39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of USPN 11,331,547 in view of Sargent (US PUBS 2011/0312437) and also in view of Morales (US PUBS 2020/0001146). 
As to claims 27-30 and 37-39, the claimed invention of the ‘547 patent lacks the features “wherein the sole insert comprises a plurality of inflection points“ (claim 27), “wherein one or more of the plurality of ribs connects to the sole insert proximate to one or more of the plurality of inflection points” (claim 28), “wherein the sole insert comprises one or more concave portions and one or more convex portions” (claim 29), “wherein one or more of the plurality of ribs connects to the sole insert proximate to at least one of the one or more concave portions and at least one of the one or more convex portions” (claim 30), “wherein the sole insert comprises one or more concave portions and one or more convex portions” (claim 37), “wherein the sole insert comprises at least two concave portions and at least two convex portions” (claim 38), and “wherein one or more of the plurality of ribs connects to the sole insert proximate to at least one of the one or more concave portions and at least one of the one or more convex portions” (claim 39).  Here, Morales shows it to be old in the art to provide a sole portion with at least one concave portion and with at least one convex portion and with at least one inflection point located at the transition between the concave and convex portions.  The curvature of the sole profile is intended to increase the flexure of the entire club head, which in turn increases the internal energy of the club head so that struck golf balls may travel farther.  See the abstract as well as paragraphs [0020, and 0052-0055] along with FIG. 4 in Morales.  In addition, Morales shows beams (elements 290; FIG. 5; paragraph [0086]) which may be considered to be ribs that connect to points proximate the inflection points, wherein the ribs help to partially stiffen and support the flexible sole.  In view of the publication to Morales, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed of the ‘547 patent by incorporating concave and convex portions on the sole for enhanced flexibility of the club head, wherein inflection points may be identified at the portions of the sole where a concave sole portion transitions to a convex sole portion, and vice-versa, and to further provide that the plurality of ribs, which have been incorporated via the Sargent teaching, are arranged to connect with the concave and convex portions for the purpose of added structural stability. 
As to the number of concave and convex portions (claim 38), such would have been considered an obvious design choice, as adding more concave and convex portions to the sole in the claimed club head of the ‘547 patent would have selectively had an effect on the flexibility of the sole and would simply have involved an obvious duplication of parts.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-24, 31-36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Chao (US PUBS 2011/0159986) in view of Sargent (US PUBS 2011/0312437). 
As to claim 21, Chao shows a golf club head (12) having a sole (22), crown (24) and striking face (i.e., forward portion of club head body that includes strike plate 14), and further comprising: a frame having a hollow interior (FIG. 3) which is made at least in part of a metal or metal alloy (i.e., paragraph [0026]) and has a sole opening (46) and crown opening (48); a sole insert (50) made of a composite material (i.e., paragraphs [0042, 0046]) and joined to the frame to cover the sole opening; a crown insert (52) made of a composite material (i.e., paragraphs [0042, 0046]) and joined to the frame to cover the crown opening (FIG. 6). 
Chao differs from the claimed invention in that Chao does not show “a plurality of ribs extending in different directions along an internal surface of the sole insert”.  Here, Sargent shows it to be old in the art to provide a plurality of ribs (9060, 9062, 9064) to stabilize the sole portion and provide desirable vibration and sound characteristics. See paragraph [0376] and [0382] along with FIGS. 81 and 84-86 in Sargent.  In view of the patent to Sargent, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the club head in Chao by including a plurality of ribs along the internal surface of the sole insert, wherein the ribs may extend in different directions, with there being a reasonable expectation of success that the ribs would have added structural integrity to the sole.  The addition of a plurality of ribs, as taught by Sargent, to the sole portion of the club head in Chao amounts to nothing more than the combining of known prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
As to claim 22, Chao shows that the sole opening is positioned within at least a central area at a lower portion of the frame and comprising a sole recess defined by a recessed sole ledge (54) disposed along a perimeter of the sole opening and surrounding the central area. See FIG. 6 in Chao. 
As to claim 23, a sole portion of the golf club head in Chao comprises a sole surface area and the sole insert comprises a surface area that covers at least 50% of the sole surface area. See FIGS. 2-3. 
As to claims 24 and 31, Chao lacks “wherein a lower portion of the frame includes a heel-side shaft connection port including a fastener opening for connecting a flight control technology (FCT) component” (claim 24) and “including an adjustable head-shaft connection assembly comprising a sleeve secured by a fastening member in a locked position, the head-shaft connection assembly configured to allow the golf club head to be adjustably attachable to a golf club shaft in a plurality of different positions resulting in different combinations of loft angle, face angle, or lie angle” (claim 31).  Here, Sargent shows it to be old in the art to provide a hollow wood-type club head with an FCT component in order to enable the lie and loft of the club head to be adjusted for enhanced ball striking performance. See paragraphs [0153-0157] in Sargent.  In view of the publication to Sargent, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the club head in Chao by providing a suitable lie/loft assembly as part of the hosel in order to allow a golfer to customize the lie and/or loft of the club head for improved club head performance. 
As to claim 32, Chao shows that the frame comprises a face opening and a face plate (14) received in the face opening.  See FIG. 3. 
As to claim 33, the face plate (14) in Chao comprises a composite material.  See paragraph [0026]. 
As to claim 34, Chao shows a golf club head (12) having a sole (22), crown (24) and striking face (i.e., forward portion of club head body that includes strike plate 14), and further comprising: a frame having a hollow interior (FIG. 3) which is made at least in part of a metal or metal alloy (i.e., paragraph [0026]) and has a sole opening (46) and crown opening (48); a sole insert (50) made of a composite material (i.e., paragraphs [0042, 0046]) and joined to the frame to cover the sole opening; a crown insert (52) made of a composite material (i.e., paragraphs [0042, 0046]) and joined to the frame to cover the crown opening (FIG. 6). 
Chao differs from the claimed invention in that Chao does not show “a plurality of ribs extending along an internal surface of the sole insert”.  Here, Sargent shows it to be old in the art to provide a plurality of ribs (9060, 9062, 9064) to stabilize the sole portion and provide desirable vibration and sound characteristics. See paragraphs [0376] and [0382], along with FIGS. 81 and 84-86 in Sargent.  In view of the patent to Sargent, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the club head in Chao by including a plurality of ribs along the internal surface of the sole insert, wherein the ribs may extend in different directions, with there being a reasonable expectation of success that the ribs would have added structural integrity to the sole.  The addition of a plurality of ribs, as taught by Sargent, to the sole portion of the club head in Chao amounts to nothing more than the combining of known prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
As to claim 35, Chao shows that the sole opening is positioned within at least a central area at a lower portion of the frame and comprising a sole recess defined by a recessed sole ledge (54) disposed along a perimeter of the sole opening and surrounding the central area. See FIG. 6. 
As to claim 36, a sole portion of the golf club head in Chao comprises a sole surface area and the sole insert comprises a surface area that covers at least 50% of the sole surface area. See FIGS. 2-3. 
As to claim 40, the sole insert (50) in Chao comprises a thermoplastic composite material (i.e., paragraphs [0042, 0046]). 
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chao (US PUBS 2011/0159986) in view of Sargent (US PUBS 2011/0312437) and also in view of Hoffman (USPN 7,713,142). 
As to claims 25 and 26, Chao in view of Sargent has been discussed, above. Chao, as modified by Sargent, lacks “a first weight secured to a lower portion of the frame proximate to a rear portion of the frame” (claim 25) along with “a second weight secured to the lower portion of the frame proximate a forward portion of the frame and toe-ward of a heel-side shaft connection port” (claim 26). Hoffman shows an arrangement of first and second weights, with a first weight arranged proximate a rear of the club head sole and a second weight arranged proximate a front portion of the sole, wherein at least a first weight is held in place within one of weight ports (106, 108) at the rear of the head and wherein at least one weight is held in place within a weight port (102), which is located toe-ward of the heel-side shaft connection port (i.e., toe-ward of the hosel).  See FIG. 15 in Hoffman.  The weights in Hoffman serve to promote a specific weight configuration for achieving a desired effect to the trajectory and shape of a golf shot.  See col. 3, line 55 through col. 4, line 6; col. 5, lines 21-33 in Hoffman.  In view of the patent to Hoffman, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the club head in Chao by incorporating weights at the front and rear of the sole frame, with there being a reasonable expectation of success that strategically adding weight to the front and rear of the sole would have advantageously affected the performance of the club head.  The addition of a first weight secured to a lower portion of the frame proximate to a rear portion of the frame (claim 25), along with a second weight secured to the lower portion of the frame proximate a forward portion of the frame and toe-ward of a heel-side shaft connection port (claim 26), to the sole portion of the club head in Chao, as taught by Hoffman, amounts to nothing more than the combining of known prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Claims 27-30 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Chao (US PUBS 2011/0159986) in view of Sargent (US PUBS 2011/0312437) and also in view of Morales (US PUBS 2020/0001146). 
At the outset, it is noted that the subject matter of claims 27-30 and 37-39 is first disclosed in the current application serial no. 17/494,416, filed 10/05/2021.  The earliest effective filing date of the subject matter recited in claims 27-30 and 37-39 is thus deemed to be 10/05/2021.   Thus, the prior art to Morales, with a publication date of 01/02/2020, is deemed to pre-date the earliest effective filing date of the claimed subject matter associated with claims 27-30 and 37-39.  See MPEP §2152.01. 
As to claims 27-30 and 37-39, Chao in view of Sargent has been discussed, above.  Chao, as modified by Sargent, lacks “wherein the sole insert comprises a plurality of inflection points“ (claim 27), “wherein one or more of the plurality of ribs connects to the sole insert proximate to one or more of the plurality of inflection points” (claim 28), “wherein the sole insert comprises one or more concave portions and one or more convex portions” (claim 29), “wherein one or more of the plurality of ribs connects to the sole insert proximate to at least one of the one or more concave portions and at least one of the one or more convex portions” (claim 30), “wherein the sole insert comprises one or more concave portions and one or more convex portions” (claim 37), “wherein the sole insert comprises at least two concave portions and at least two convex portions” (claim 38), and “wherein one or more of the plurality of ribs connects to the sole insert proximate to at least one of the one or more concave portions and at least one of the one or more convex portions” (claim 39).  Here, Morales shows it to be old in the art to provide a sole portion with at least one concave portion and with at least one convex portion and with at least one inflection point located at the transition between the concave and convex portions.  The curvature of the sole profile is intended to increase the flexure of the entire club head, which in turn increases the internal energy of the club head so that struck golf balls may travel farther.  See the abstract as well as paragraphs [0020, and 0052-0055] along with FIG. 4 in Morales.  In addition, Morales shows beams (elements 290; FIG. 5; paragraph [0086]) which may be considered to be ribs that connect to points proximate the inflection points, wherein the ribs help to partially stiffen and support the flexible sole.  In view of the publication to Morales, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Chao by incorporating concave and convex portions on the sole for enhanced flexibility of the club head, wherein inflection points may be identified at the portions of the sole where a concave sole portion transitions to a convex sole portion, and vice-versa, and to further provide that the ribs, which have been incorporated via the Sargent teaching, are arranged to connect with the concave and convex portions for the purpose of added structural stability. The addition of a concave portion and a convex portion to the sole portion of the club head in Chao, as well as an arrangement wherein the ribs are to be associated with the concave and convex portions, as taught by Morales, amounts to nothing more than the combining of known prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).   
As to the number of concave and convex portions (claim 38), such would have been considered an obvious design choice, as adding more concave and convex portions to the sole in the club head of Chao would have selectively had an effect on the flexibility of the sole and would simply have involved an obvious duplication of parts.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).  
As to any further differences over the arrangement of the ribs added to Chao along with the placement of the ribs with respect to the concave and convex portions that are further provided in Chao would have involved an obvious rearrangement of parts.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Figs. 3 and 29 in Kusumoto.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711